296 F.2d 736
Oma Roy EIDSONv.UNITED STATES of America.
No. 6831.
United States Court of Appeals Tenth Circuit.
November 15, 1961.

Appeal from the United States District Court for the District of Colorado.
Richard C. McLean, Denver, Colo., for appellant.
Lawrence M. Henry, U. S. Atty., Denver, Colo., for appellee.
Before BRATTON, LEWIS and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Affirmed without written opinion, on the ground that the questions raised are not open to review under Title 28 U.S.C. § 2255.